     Case 1:18-cv-05649-ELR-LTW Document 1 Filed 12/11/18 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

SHANNON BROOKS,                           )
                                          )   Civil Action File No.___________
      Plaintiff,                          )
                                          )
v.                                        )   JURY TRIAL DEMANDED
                                          )
PEACHTREE HOSPICE OF                      )
GEORGIA, LLC D/B/A                        )
BRIDGEWAY HOSPICE                         )
                                          )
      Defendant.                          )

           COMPLAINT FOR EQUITABLE RELIEF AND DAMAGES

      Plaintiff Shannon Brooks (“Plaintiff” or “Ms. Brooks”) files this Complaint

for Equitable Relief and Damages against Peachtree Hospice of Georgia, LLC d/b/a

BridgeWay Hospice (“BridgeWay” or “Defendant”) showing the Court the

following:

                                INTRODUCTION

      1.     This is an action under Title I of the Americans with Disabilities Act of

1990, as amended by the ADA Amendments Act of 2008 (“ADA”), 42 U.S.C. §

12101 et seq., to correct unlawful employment practices based on disability, to

vindicate Plaintiff Brooks’ rights, and to make her whole. Ms. Brooks seeks

injunctive and declaratory relief, back pay and lost benefits, front pay or
     Case 1:18-cv-05649-ELR-LTW Document 1 Filed 12/11/18 Page 2 of 14




reinstatement to a full-time position with commensurate benefits, compensatory and

punitive damages, and attorney’s fees and costs of litigation.

       2.    Ms. Brooks brings this action because Bridgeway terminated her

employment because: (1) Ms. Brooks had an actual impairment, a record of actual

impairment, or BridgeWay regarded her as having an impairment; and (2) Ms.

Brooks has an impairment that actually and substantially limits her in one or more

major life activities for which she requested a reasonable accommodation – short-

term disability leave. Ms. Brooks also brings a claim for retaliation in violation of

the ADA based on the protected conduct of requesting an accommodation under the

ADA.

                              Jurisdiction and Venue

       3.    Jurisdiction of this Court is invoked pursuant to 42 U.S.C. § 12101 et

seq., 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1343 (civil rights).

       4.    Venue is proper in this district and division under 28 U.S.C. § 1391

because Defendant Bridgeway conducts business in this district and division and the

unlawful actions and practices alleged herein were committed within the Northern

District of Georgia.




                                         -2-
     Case 1:18-cv-05649-ELR-LTW Document 1 Filed 12/11/18 Page 3 of 14




                     Exhaustion of Administrative Remedies

      5.     On March 22, 2018, Ms. Brooks filed a charge of discrimination –

Charge No. 410-2018-04409 – with the Equal Employment Opportunity

Commission within 180 days of the occurrence of the acts of which she complains.

      6.     On September 18, 2018, Ms. Brooks received a Notice of Right to Sue.

      7.     Ms. Brooks brings this suit within ninety (90) days of the receipt of her

Notice of Right to Sue.

                                    The Parties

      8.     Ms. Brooks is a citizen of the United States and a resident of the State

of Georgia. Ms. Brooks submits herself to the jurisdiction of this Court.

      9.     Ms. Brooks is and, at all times relevant hereto, was an individual with

a disability as that term is defined by 42 U.S.C. § 12102(1).

      10.    Ms. Brooks is a person with a disability because she has actual physical

impairments – Postural Orthostatic Tachycardia Syndrome (“POTS”) and

Inappropriate Sinus Tachycardia (“IST”) – which cause substantial limitations in

one or more major life activities, because she has a record of impairment, and

because BridgeWay regarded her as having an impairment.

      11.    Ms. Brooks is capable of performing the essential functions of her job


                                         -3-
      Case 1:18-cv-05649-ELR-LTW Document 1 Filed 12/11/18 Page 4 of 14




with an accommodation.

      12.    Defendant BridgeWay is a hospice corporation sited in Cobb County,

Georgia, organized under the laws of the State of Georgia and is, therefore, subject to

jurisdiction in Georgia.

      13.    BridgeWay is an employer engaged in commerce or in an industry

affecting commerce within the meaning of the ADA and has employed more than

15 persons for each working day in each of 20 calendar weeks in the current or

preceding calendar year.

      14.    BridgeWay may be served with summons and a copy of this Complaint

by delivering process to its registered agent, Corporation Service Company, 40

Technology Parkway South, Suite 300, Norcross, Georgia 30092.

                                 Statement of Facts

      15.    Ms. Brooks began employment with BridgeWay as a Registered Nurse

Case Manager on August 29, 2017.

      16.    Ms. Brooks has 20 years’ experience as a Registered Nurse.

      17.    During Ms. Brooks’ employment with BridgeWay, she paid monthly

premiums for the BridgeWay short-term disability benefit.

      18.    Ms. Brooks has and, at all relevant times, had cardiac conditions –


                                          -4-
      Case 1:18-cv-05649-ELR-LTW Document 1 Filed 12/11/18 Page 5 of 14




POTS and IST – that limit one or more major life activities.

         19.   BridgeWay was aware of Ms. Brooks’ cardiac conditions when she was

hired.

         20.   During her tenure with BridgeWay, Ms. Brooks experienced multiple

issues with the technology systems used by BridgeWay.

         21.   Many of Ms. Brooks’ charts disappeared from the iPad she used, and

Ms. RoxAnn Miller, the office manager, told Ms. Brooks to request administrative

days to reenter the charts that were lost.

         22.   When Ms. Brooks requested these administrative days from her

immediate supervisor, Ms. Carol Peters, the clinical manager, Ms. Peters denied her

request.

         23.   The charts continued to disappear, and Ms. Brooks continued to notify

Ms. Peters about the technology issues.

         24.   Ms. Peters told Ms. Brooks to call the software provider and work the

technology problems out on her own.

         25.   Ms. Brooks was written up for the charting issues on October 11, 2017,

but when she spoke with Barbara Rasmussen, the CEO and owner of BridgeWay,

about the technological issues, Ms. Rasmussen confirmed that it was not Ms.


                                             -5-
     Case 1:18-cv-05649-ELR-LTW Document 1 Filed 12/11/18 Page 6 of 14




Brooks’ responsibility and Ms. Rasmussen told Ms. Brooks that the write-up would

be removed.

      26.     The write-up was removed from Ms. Brooks’ personnel file and

BridgeWay said it would order her a new iPad but never did.

      27.     On November 10, 2017, Ms. Brooks collapsed while at home and was

taken to the emergency room.

      28.     Ms. Brooks’ physician placed her on bed-rest until she could attend a

follow-up appointment with her heart surgeon.

      29.     Upon learning this information, Ms. Brooks texted Ms. Peters to inform

her of the medical situation and her subsequent need for leave.

      30.     Ms. Brooks contacted BridgeWay every day between her medical

incident on November 10, 2017, and her appointment with her heart surgeon on

November 20, 2017.

      31.     Ms. Brooks also attended to all her assigned patients, unless she was

called away or on medical leave, at which time a Licensed Practical Nurse or the on-

call or weekend nurses would see the patients.

      32.     On November 15, 2017, Ms. Brooks told Human Resources Director

Debra Nobles that she might need to use short-term disability.


                                         -6-
      Case 1:18-cv-05649-ELR-LTW Document 1 Filed 12/11/18 Page 7 of 14




       33.    Ms. Nobles told Ms. Brooks to contact BridgeWay’s insurance broker

and that she was not qualified for FMLA leave.

       34.    Ms. Nobles told Ms. Brooks that her absences were unexcused and that

she would need to provide a doctor’s note on November 20, 2017.

       35.    During the November 20, 2017 appointment, Ms. Brooks’ heart

surgeon completed short-term disability paperwork.

       36.    Later that day, Ms. Brooks provided this paperwork to Ms. Nobles and

Ms. Peters.

       37.    Ms. Nobles informed Ms. Brooks that she had already received the

short-term disability documentation.

       38.    Later that day Ms. Nobles contacted Ms. Brooks and terminated her

employment for allegedly violating BridgeWay’s attendance policy.

       39.    BridgeWay acted willfully in its discrimination and retaliation against

Ms. Brooks, violating her federally protected rights, when BridgeWay terminated

Ms. Brooks instead of providing her with a necessary accommodation for her

disability.

       40.    Additionally, and in the alternative, BridgeWay acted with reckless

disregard for Ms. Brooks and her federally protected rights.


                                          -7-
     Case 1:18-cv-05649-ELR-LTW Document 1 Filed 12/11/18 Page 8 of 14




      41.    The effect of BridgeWay’s above-stated actions has been to deprive Ms.

Brooks of employment opportunities, income in the form of wages, prospective

employment benefits, including social security and other benefits to which she

would have been entitled but for BridgeWay’s illegal actions.

      42.    The effect of BridgeWay’s above-stated actions has also caused Ms.

Brooks to suffer out-of-pocket losses and mental and emotional distress for which

she seeks redress.

                                    COUNT I
                       Violation of ADA – Regarded as Disabled

      43.    Ms. Brooks incorporates by reference all the preceding paragraphs of

the Complaint.

      44.    At all times relevant hereto, BridgeWay has been subject to the

requirements of Title I of the Americans with Disabilities Act as amended by the

Americans with Disabilities Amendments Act.

      45.    At all times relevant hereto, Ms. Brooks was an individual with a

disability as defined under the ADA, 42 U.S.C. § 12102 (1)(C) because BridgeWay

regarded her as a person with an impairment as defined by the Act.

      46.    Moreover, at all times relevant hereto, Ms. Brooks has been a qualified

individual with a disability as that term is defined by 42 U.S.C. § 12111(8) and able

                                         -8-
         Case 1:18-cv-05649-ELR-LTW Document 1 Filed 12/11/18 Page 9 of 14




to perform the essential functions of the job.

         47.   BridgeWay terminated Ms. Brooks because it regarded her as disabled.

         48.   BridgeWay’s actions violated Section 102 of the ADA, 42 U.S.C. §

12112, which prohibits discrimination on the basis of disability.

         49.   As a direct and proximate result of Bridgeway’s intentional

discrimination, Ms. Brooks has suffered out of pocket losses and has been deprived

of job-related economic benefits, including income in the form of wages and other

job-related benefits, including social security, all in an amount to be established at

trial.

         50.   BridgeWay’s actions have caused and continue to cause Ms. Brooks to

suffer damages for emotional distress, mental anguish, loss of enjoyment of life, and

other non-pecuniary losses all in an amount to be established at trial.

                                  COUNT II
    Actual Discrimination and Failure to Accommodate in Violation of ADA

         51.   Ms. Brooks incorporates by reference all the preceding paragraphs of

the Complaint.

         52.   At all times relevant hereto, BridgeWay has been subject to the

requirements of Title I of the Americans with Disabilities Act as amended by the

Americans with Disabilities Amendments Act.

                                          -9-
     Case 1:18-cv-05649-ELR-LTW Document 1 Filed 12/11/18 Page 10 of 14




       53.    At all times relevant hereto, Ms. Brooks was an individual with a

disability as defined by the ADA, 42 U.S.C. § 12102 (1)(A).

       54.    BridgeWay was aware of Ms. Brooks’ disabilities and history and

record of disability.

       55.    At all times relevant hereto, Ms. Brooks has been a qualified individual

with a disability as that term is defined by 42 U.S.C. § 12111(8) and able to perform

the essential functions of her job.

       56.    Ms. Brooks’ disabilities substantially limit one or more major life

activities.

       57.    Ms. Brooks requested accommodation from BridgeWay relating to her

disabilities: short-term disability to cope with symptoms stemming from her POTS

and IST.

       58.    BridgeWay refused to grant Ms. Brooks medical leave and terminated

her employment because of her disabilities.

       59.    BridgeWay’s actions amount to a violation of Section 102 of the ADA,

42 U.S.C. § 12112, which prohibits discrimination on the basis of disability and

requires reasonable accommodation for disabilities.

       60.    As a direct and proximate result of the BridgeWay’s intentional


                                          -10-
         Case 1:18-cv-05649-ELR-LTW Document 1 Filed 12/11/18 Page 11 of 14




discrimination, Ms. Brooks has suffered out of pocket losses and has been deprived

of job-related economic benefits, including income in the form of wages and other

job-related benefits, including social security, all in an amount to be established at

trial.

          61.   BridgeWay’s actions have caused, continue to cause, and will cause

Ms. Brooks to suffer damages for emotional distress, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses all in an amount to be established

at trial.

                                     COUNT III
                         Retaliation in Violation of the ADA

          62.   Ms. Brooks incorporates by reference all the preceding paragraphs of

the Complaint.

          63.   At all times relevant hereto, BridgeWay has been subject to the

requirements of Title I of the ADA.

          64.   At all times relevant hereto, Ms. Brooks was an individual with a

disability as defined by the ADA, 42 U.S.C. § 12102 (1)(A).

          65.   In November 2017, Ms. Brooks engaged in protected activity under the

ADA when she informed her supervisor and HR representative that she would need

short-term disability to accommodate symptoms of her POTS and IST.

                                          -11-
     Case 1:18-cv-05649-ELR-LTW Document 1 Filed 12/11/18 Page 12 of 14




      66.    BridgeWay refused to grant Ms. Brooks’ request for accommodation

and terminated her employment in retaliation for requesting an accommodation in

violation of the ADA.

      67.    BridgeWay’s actions in retaliating against Ms. Brooks following her

requests for a reasonable accommodation were committed with reckless disregard

for her right to be free from retaliatory treatment because of her opposition to

discriminatory practices in violation of the ADA.

      68.    The effect of BridgeWay’s above-mentioned conduct has been to

deprive Ms. Brooks of equal employment opportunities and benefits due to him

because of his willingness to oppose such discriminatory practices.

      69.    The actions taken against Ms. Brooks by BridgeWay have caused her

to suffer both monetary and non-monetary damages.

      70.    Accordingly, Ms. Brooks is entitled to the equitable and monetary relief

set forth in the following prayer for relief for the BridgeWay’s violation of her rights

under the ADA.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands a TRIAL BY JURY and that the following

relief be granted:


                                           -12-
Case 1:18-cv-05649-ELR-LTW Document 1 Filed 12/11/18 Page 13 of 14




       (a)    Issue a declaratory judgment that BridgeWay’s acts, policies,

 practices, and procedures complained of herein violated Ms. Brooks’ rights as

 secured under the ADA;

       (b)    Grant to Ms. Brooks judgment in her favor and against

 BridgeWay under all counts of this Complaint;

       (c)    Order BridgeWay to make Ms. Brooks whole by providing for

 her out-of-pocket losses as well as back pay in an amount equal to the sum of

 any wages, salary, employment benefits or other compensation denied or lost

 as a result of BridgeWay’s unlawful and discriminatory acts, together with

 interest thereon, all in an amount to be proven at trial;

       (d)    Order that Ms. Brooks be reinstated or, in the alternative, be

 awarded front pay;

       (e)    Order BridgeWay to compensate Ms. Brooks for mental and

 emotional damages suffered as a result of BridgeWay’s unlawful and

 discriminatory acts;

       (f)    Grant to Ms. Brooks punitive damages for BridgeWay’s willful

 and intentional violations of the ADA as provided by 42 U.S.C. § 12117(a)(as

 amended)


                                     -13-
     Case 1:18-cv-05649-ELR-LTW Document 1 Filed 12/11/18 Page 14 of 14




             (g)   Grant to Ms. Brooks a jury trial on all issues so triable;

             (h)   Grant to Ms. Brooks her reasonable attorney’s fee and reasonable

      expert witness fees together with any and all other costs associated with this

      action as provided by the ADA, 42 U.S.C. § 12205; and

             (i)   Grant such additional monetary and equitable relief as the Court

      deems proper and just.

             Respectfully submitted this 11th day of December 2018,

                                       LEGARE, ATTWOOD & WOLFE, LLC

                                       s/ Cheryl B. Legare
                                       Georgia Bar No. 038553
                                       cblegare@law-llc.com
125 Clairemont Avenue, Suite 380
Decatur, Georgia 30030
Tel: (470) 823-4000 | Fax: (470) 201-1212

Counsel for Plaintiff




                                         -14-
